DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) filed 3/4/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for the blanket citations to the file wrappers of Applicant Serial Nos. 16/931218. 16/134068, 16/890951, and 17/225948, except for the published patent documents as listed in the accompanying PTO-892.  Moreover, none of the information associated with the blanket citations to the administrative and/or judicial proceedings listed on the second page of Applicant’s IDS have been considered. 
MPEP 609.04(a) states, in part, 
II. LEGIBLE COPIES
In addition to the list of information, each information disclosure statement must also include a legible copy of:
Each foreign patent; 
(B) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office; 
(C) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37CFR 1.98 for Cited Pending U.S. Patent Applications,1287 O.G. 163 (Oct. 19, 2004); and 
(D) All other information or that portion which caused it to be listed
37 CFR 1.98 states, in part, 
37 CFR 1.98 Content of information disclosure statement.
Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section. 
(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include: 
(i) The application number of the application in which the information disclosure statement is being submitted; 
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and 
(iii) A heading that clearly indicates that the list is an information disclosure statement. 
(2) A legible copy of: 
(i) Each foreign patent; 
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office; 
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and …
MPEP 609.01 provides an examiner checklist which includes, in part, 
(2) The requirement of copies for: 
(a) Each cited foreign patent document; 
(b) Each cited non-patent literature publication, or the portion therein which caused it to be listed; 
(c) Each cited U.S. pending application that is not stored in IFW; 
(d) All information cited (e.g., an affidavit or Office action), other than the specification, including claims and drawings, of a pending U.S. application; 
37 CFR 1.98 further states, in part, 
37 CFR 1.98 Content of information disclosure statement. 
Use of form PTO/SB/08A and 08B, "Information Disclosure Statement," is encouraged as a means to provide the required list of information as set forth in 37 CFR 1.98(a)(1). Applicants are encouraged to use the USPTO form PTO/SB/08A and 08B when preparing an information disclosure statement because this form is updated by the Office. The form PTO/SB/08A and 08B will enable applicants to comply with the requirement to list each item of information being submitted and to provide the Office with a uniform listing of citations and with a ready way to indicate that the information has been considered. A copy of form PTO/SB/08A and 08B is reproduced at the end of this section
The second page of Applicant’s IDS does not comply with the cited portions of 37 CFR and the MPEP since none of the listed application serial numbers correspond to unpublished applications (see PTO-892, attached), and because Applicant has not provided copies of the specific documents such as Office actions, notices of allowance, or the like, nor specific copies among those included on the listed administrative or judicial proceedings, nor any indication of the portion thereof that caused each document to be listed. 
It is noted that the Office encourages use of the PTO/SB08A and 08B forms. 

Terminal Disclaimer
The terminal disclaimer filed on 3/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10,330,780 and 10,386,465 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1, 12, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 16/030,780 No. 10,330,780 in view of US 10,386,465 has been overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an integrated light detection and ranging (LIDAR) device, comprising: an illumination source mounted to a printed circuit board, the illumination source configured to generate a measurement pulse of illumination light; a detector mounted to the printed circuit board, the detector configured to detect a return pulse of light and generate an output signal indicative of the detected return pulse, wherein the return pulse is an amount of the measurement pulse reflected from a location in a three dimensional environment illuminated by the corresponding measurement pulse, wherein the measurement pulse of illumination light and the return pulse share a common optical path over a distance within the integrated LIDAR device; and an illumination driver mounted to the printed circuit board, the illumination driver electrically coupled to the illumination source and configured to provide an amount of electrical power to the illumination source that causes the illumination source to emit the measurement pulse of illumination light, wherein the illumination driver is Gallium Nitride based. 
Independent claim 12 recites a method comprising: generating a measurement pulse of illumination light by an illumination source mounted to a printed circuit board; detecting a return pulse of light by a detector mounted to the printed circuit board, wherein the return pulse is an amount of the measurement pulse reflected from a location in a three dimensional environment illuminated by the corresponding measurement pulse, wherein the measurement pulse of illumination light and the return pulse share a common optical path over a distance within the integrated LIDAR device; generating an output signal indicative of the detected return pulse; and providing an amount of electrical power to the illumination source by an illumination driver mounted to the printed circuit board that causes the illumination source to emit the measurement pulse of illumination light, wherein the illumination driver is Gallium Nitride based. 
Independent claim 19 recites an integrated light detection and ranging (LIDAR) system, comprising: an illumination source mounted to a printed circuit board, the illumination source configured to generate a measurement pulse of illumination light; a detector mounted to the printed circuit board, the detector configured to detect a return pulse of light and generate an output signal indicative of the detected return pulse, wherein the return pulse is an amount of the measurement pulse reflected from a location in a three dimensional environment illuminated by the corresponding measurement pulse, wherein the measurement pulse of illumination light, wherein the measurement pulse of illumination light and the return pulse share a common optical path over a distance within the integrated LIDAR device; an illumination driver mounted to the printed circuit board, the illumination driver electrically coupled to the illumination source and configured to provide an amount of electrical power to the illumination source that causes the illumination source to emit the measurement pulse of illumination light, wherein the illumination driver is Gallium Nitride based; and a computing system configured to determine a time of flight of the measurement pulse from the LID AR device to the measured location in the three dimensional environment and back to the LIDAR device based at least in part on output signal. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the measurement pulse of illumination light and the return pulse share a common optical path over a distance within the integrated LIDAR device” 
as recited in combination in independent claim 12, in particular “wherein the measurement pulse of illumination light and the return pulse share a common optical path over a distance within the integrated LIDAR device” 
and 
as recited in combination in independent claim 19, in particular “wherein the measurement pulse of illumination light and the return pulse share a common optical path over a distance within the integrated LIDAR device” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Bailey et al. (US 2016/0313445), teaches 
an integrated light detection and ranging (LIDAR) device, comprising: an illumination source mounted to a printed circuit board, the illumination source configured to generate a measurement pulse of illumination light; a detector mounted to the printed circuit board, the detector configured to detect a return pulse of light and generate an output signal indicative of the detected return pulse, wherein the return pulse is an amount of the measurement pulse reflected from a location in a three dimensional environment illuminated by the corresponding measurement pulse; an illumination driver mounted to the printed circuit board, the illumination driver electrically coupled to the illumination source and configured to provide an amount of electrical power to the illumination source that causes the illumination source to emit the measurement pulse of illumination light; an amount of analog signal conditioning electronics mounted to the printed circuit board, the analog signal conditioning electronics configured to amplify the output signal generated by the detector; an analog to digital converter mounted to the printed circuit board, the analog to digital converter configured to convert the amplified output signal to a digital signal; and a computing system configured to receive the digital signal indicative of the detected amount of light and determine a time of flight of the measurement pulse from the LIDAR device to the measured location in the three dimensional environment and back to the LIDAR device based on the digital signal 
a method comprising: generating a measurement pulse of illumination light by an illumination source mounted to a printed circuit board; detecting a return pulse of light by a detector mounted to the printed circuit board, wherein the return pulse is an amount of the measurement pulse reflected from a location in a three dimensional environment illuminated by the corresponding measurement pulse; generating an output signal indicative of the detected return pulse; providing an amount of electrical power to the illumination source by an illumination driver mounted to the printed circuit board that causes the illumination source to emit the measurement pulse of illumination light; amplifying the output signal by an amount of analog signal conditioning electronics mounted to the printed circuit board; converting the amplified output signal to a digital signal by an analog to digital converter mounted to the printed circuit board; and determining a time of flight of the measurement pulse from the LIDAR device to the measured location in the three dimensional environment and back to the LIDAR device based on the digital signal 
and 
an integrated light detection and ranging (LIDAR) device, comprising: an illumination source mounted to a printed circuit board, the illumination source configured to generate a measurement pulse of illumination light; a detector mounted to the printed circuit board, the detector configured to detect a return pulse of light and generate an output signal indicative of the detected return pulse, wherein the return pulse is an amount of the measurement pulse reflected from a location in a three dimensional environment illuminated by the corresponding measurement pulse; an illumination driver mounted to the printed circuit board, the illumination driver electrically coupled to the illumination source and configured to provide an amount of electrical power to the illumination source that causes the illumination source to emit the measurement pulse of illumination light; and a computing system configured to determine a time of flight of the measurement pulse from the LIDAR device to the measured location in the three dimensional environment and back to the LIDAR device based at least in part on output signal. 
Another prior art reference, Stettner et al. (US 9,069,080), teaches LED sources and detector arrays both fabricated on the same gallium nitride substrate. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the measurement pulse of illumination light and the return pulse share a common optical path over a distance within the integrated LIDAR device” 
as recited in combination in independent claim 12, in particular “wherein the measurement pulse of illumination light and the return pulse share a common optical path over a distance within the integrated LIDAR device” 
and 
as recited in combination in independent claim 19, in particular “wherein the measurement pulse of illumination light and the return pulse share a common optical path over a distance within the integrated LIDAR device”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645